Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	Claims 29-50 are pending and currently under prosecution.

Priority
3.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 29-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 29-38 and 40-49 are indefinite because they refer to claim 1, which does not exist, so it lacks antecedent basis.
Claim 39 is indefinite because it refers to claim 10, which does not exist, so it lacks antecedent basis.
Claim 50 is indefinite because it refers to claim 21, which does not exist, so it lacks antecedent basis.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

8.	Claims 29-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,781,255.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
	Claims 29-50 are herein drawn to a CD83 binding protein comprising an antigen binding domain which binds to CD83, wherein the CD83 binding protein comprises: (a) a heavy chain variable region (VH) which comprises: three complementarity determining regions (CDRs) of the amino acid sequence shown in SEQ ID NO: 1; and (b) a light chain variable region (VL) which comprises: (i) three complementarity determining regions (CDRs) of any one of the amino acid sequence shown in SEQ ID NO: 5, 6, 7, 8, or 9; (ii) a consensus sequence as shown in SEQ ID NO: 10; or (iii) three CDRs, wherein the amino acid sequence of CDR1, CDR2, or CDR3 is a consensus sequence shown in SEQ ID NO: 26, 27 or 28.
Claims 1-25 of U.S. Patent No. 10,781,255 are drawn to a method comprising a CD83 binding protein comprising an antigen binding domain which specifically binds to CD83, wherein the CD83 binding protein comprises: (a) a heavy chain variable region 
(VH) which comprises: (i) a sequence which is the amino acid sequence shown in SEQ ID NO: 1; or (ii) three complementarity determining regions (CDRs) of the amino acid sequence shown in SEQ ID NO: 1; and (b) a light chain variable region (VL) which comprises: (i) a sequence which is any one of the amino acid sequences shown in SEQ ID NO: 5, 6, 7, 8, or 9;  or (ii) three complementarity determining regions (CDRs) of any one of the amino acid sequence shown in SEQ ID NO: 5, 6, 7, 8, or 9;  or (iii) a consensus sequence as shown in SEQ ID NO: 10; or (iv) three CDRs, wherein the amino acid sequence of CDR1, CDR2, or CDR3 is a consensus sequence shown in SEQ ID NO: 26, 27 or 28.
	The instant claimed SEQ ID NOs: 1, 5-10 and 26-28 are the same as the SEQ ID NOs: 1, 5-10 and 26-28 of the patent.
It is noted that 35 USC § 121 does not provide protection for continuation or continuation in-part applications, and this application is a continuation of U.S. Patent No. 10,781,255. See 92 USPQ2d 1289 Amgen Inc. v. F. Hoffmann-La Roche Ltd. (Fed. Cir. 2009) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. 518 F.3d 1353 (Fed. Cir. 2008).   

9.	Claims 29-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,840,559.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
	Claims 29-50 are herein drawn to a CD83 binding protein comprising an antigen binding domain which binds to CD83, wherein the CD83 binding protein comprises: (a) a heavy chain variable region (VH) which comprises: three complementarity determining regions (CDRs) of the amino acid sequence shown in SEQ ID NO: 1; and (b) a light chain variable region (VL) which comprises: (i) three complementarity determining regions (CDRs) of any one of the amino acid sequence shown in SEQ ID NO: 5, 6, 7, 8, or 9; (ii) a consensus sequence as shown in SEQ ID NO: 10; or (iii) three CDRs, wherein the amino acid sequence of CDR1, CDR2, or CDR3 is a consensus sequence shown in SEQ ID NO: 26, 27 or 28.
	Claims 1-18 of U.S. Patent No. 9,840,559 are drawn to an isolated or recombinant CD83 binding protein comprising an antigen binding domain which specifically binds to CD83, wherein the binding protein comprises: (a) a heavy chain variable region (VH) which is at least 90% identical to the amino acid sequence of SEQ ID NO: 1 and comprises: (i) a CDR1 which comprises the amino acid sequence shown in SEQ ID NO: 2;  (ii) a CDR2 which comprises the amino acid sequence shown in SEQ ID NO: 3;  and (iii) a CDR3 which comprises the amino acid sequence shown in SEQ ID NO: 4;  and (b) a light chain variable region (VL) which comprises: (i) a CDR1 as shown in SEQ ID 
NO: 26; (ii) a CDR2 as shown in SEQ ID NO: 27; and (iii) a CDR3 as shown in 
SEQ ID NO: 28.
	The instant claimed SEQ ID NOs: 1-4, 7 and 26-28 are the same as the SEQ ID NOs: 1-4, 7 and 26-28 of the patent.

10.	Claims 29-50 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 and 16-22 of copending Application No. 16/646745. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 29-50 are herein drawn to a CD83 binding protein comprising an antigen binding domain which binds to CD83, wherein the CD83 binding protein comprises: (a) a heavy chain variable region (VH) which comprises: three complementarity determining regions (CDRs) of the amino acid sequence shown in SEQ ID NO: 1; and (b) a light chain variable region (VL) which comprises: three complementarity determining regions (CDRs) of the amino acid sequence shown in SEQ ID NO: 7.
Claims 1-14 and 16-22 of copending Application No. 16/646745 are drawn to a method comprising a CD83 binding protein comprises an antigen binding domain which comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 10, and a light chain comprising the amino acid sequence of SEQ ID NO: 11.
SEQ ID NOs: 10-11 of copending Application No. 16/646745 are 100% identical with the instant claimed SEQ ID NOs: 1 and 7; see sequence alignments below. 
In Pfizer, Inc., v. Teva Pharamaceutical USA, inc. (Fed. Cir, 2008), the Court concluded that the safe harbor of section 121 is limited to divisional applications only.  The instant application is not filed as a result of a restriction requirement of copending Application No. 16/646745.  The CD83 binding protein claimed in the claims of the patent is the same as the instantly claimed CD83 binding protein.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
11.	No claim is allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642

Sequence alignments
US-16-646-745-10
; Sequence 10, Application US/16646745
; Publication No. US20200277396A1
; GENERAL INFORMATION
;  APPLICANT: NewSouth Innovations Limited
;  APPLICANT:Dendrocyte Bitech Pty Ltd
;  TITLE OF INVENTION: Tretament method
;  FILE REFERENCE: P105820.AU
;  CURRENT APPLICATION NUMBER: US/16/646,745
;  CURRENT FILING DATE: 2020-03-12
;  NUMBER OF SEQ ID NOS: 59
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 10
;  LENGTH: 117
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: heavy chain variable region
US-16-646-745-10

  Query Match             100.0%;  Score 623;  DB 20;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLQESGGGVVQPGRSLRLSCAASGFTFSSYAMHWVRQAPGKGLEWVAVISYDGSNKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLQESGGGVVQPGRSLRLSCAASGFTFSSYAMHWVRQAPGKGLEWVAVISYDGSNKYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAMYYCARHYYYGMDVWGQGTTLTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAMYYCARHYYYGMDVWGQGTTLTVSS 117




US-16-646-745-11
; Sequence 11, Application US/16646745
; Publication No. US20200277396A1
; GENERAL INFORMATION
;  APPLICANT: NewSouth Innovations Limited
;  APPLICANT:Dendrocyte Bitech Pty Ltd
;  TITLE OF INVENTION: Tretament method
;  FILE REFERENCE: P105820.AU
;  CURRENT APPLICATION NUMBER: US/16/646,745
;  CURRENT FILING DATE: 2020-03-12
;  NUMBER OF SEQ ID NOS: 59
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 11
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: light chain variable region
US-16-646-745-11

  Query Match             100.0%;  Score 553;  DB 20;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPSSLSASVGDRVTITCRASQGIRNYLAWYQQKPGKVPKLLIYATSTLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPSSLSASVGDRVTITCRASQGIRNYLAWYQQKPGKVPKLLIYATSTLQSGVPS 60

Qy         61 RFSGSRSGTEFTLTISSLHPEDFATYYCQQVDRFPYTFGQGTKVELK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSRSGTEFTLTISSLHPEDFATYYCQQVDRFPYTFGQGTKVELK 107